Citation Nr: 1614968	
Decision Date: 04/13/16    Archive Date: 04/26/16

DOCKET NO.  14-19 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to service connection for sleep apnea.

2.  Entitlement to service connection for erectile dysfunction, to include as secondary to service connected disability.

3.  Entitlement to special monthly compensation for loss of use of a creative organ.


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Counsel


INTRODUCTION

The Veteran served on active duty from July 1979 to July 1982, February 2003 to December 2003.

These matters come before the Board of Veterans' Appeals (Board) from rating an August 2012 decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

This appeal was processed using the Virtual VA and VBMS paperless claims processing system. Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The issues of entitlement to service connection for erectile dysfunction and special monthly compensation for loss of  addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Sleep apnea was not manifest in service and is not attributable to service.


CONCLUSION OF LAW

Sleep apnea was not incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. The Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014)) redefined VA's duty to assist the Veteran in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim. Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim. Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

With respect to the claim for service connection for sleep apnea, in an August 2012  pre-rating letter, the RO notified the Veteran of the evidence needed to substantiate the claim for service connection. This letter also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist in obtaining and the evidence it was expected that he would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

The Veteran has substantiated his status as a veteran.  He was also informed of the disability rating and effective date elements of his claim in the August 2012 letter.

To the extent that the Veteran alleges that this notice was provided shortly prior to the rating decision denying his claim, the Board notes that the claim was subsequently readjudicted in a May 2014 Statement of the Case, thereby curing any timing defect.

The Board further finds that VA has complied with the duty to assist by aiding the appellant in obtaining evidence. In this case, VA obtained the Veteran's service treatment records and all of the identified post-service VA and private treatment records, as well as Social Security Administration (SSA) records.

The Veteran has not been afforded a VA examination with respect to his claim of service connection for sleep apnea for opinion as to whether this disability is related to service or service-connected disability. 

For the reasons explained in greater detail herein below, no such examination was required because the evidence does not indicate that the claimed disabilities, or symptoms thereof, may be associated with the Veteran's service. 38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006). 

Under McLendon, in disability compensation claims, VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim. Id. 

A VA examination under the standards of McLendon is not warranted in this case. With respect to the claimed sleep apnea, there is no evidence of an indication that the current disability or current symptoms may be related to an in-service event or service-connected disability. 

Thus, the Board finds that referral of the claim for an examination to obtain a medical opinion under the circumstances here presented would be a useless act. The duty to assist is not invoked, even under McLendon, as here the evidence fails the McLendon analysis for this claim. 

There is no competent evidence of an event, injury, or disease occurred in service or that otherwise indicates possible relationships to service. Since "no reasonable possibility exists that such assistance would aid in substantiating the claims," a remand for further development is not warranted. 38 U.S.C.A. § 5103A(a)(2).

For these reasons, the Board finds that VA has complied with the VCAA's notification and assistance requirements. The claim herein decided is thus ready to be considered on the merits.

II.  Analysis

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service. 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a). Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability. Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

With chronic disease shown as such in service (or within the presumptive period under § 3.307), so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes. 38 C.F.R. § 3.303(b). To show a chronic disease in service, a combination of manifestations sufficient to identify the disease entity is required, as is sufficient observation to establish chronicity at the time. 38 C.F.R. § 3.303(b). The Court has established that 38 C.F.R. § 3.303(b), applies to only those chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  38 U.S.C.A. § 1101, which does not include the claimed disability currently on appeal.

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

The Board also notes that the provisions of 38 U.S.C.A. § 1154(b) do not apply, as it has not been claimed that the disability was incurred while engaging in combat.  

The Veteran's service treatment records reflect no complaint, finding, or diagnosis with respect to sleep apnea.  While he endorsed trouble sleeping on report of medical history for National Guard retention in January 2007, there was no indication of sleep apnea on examination at that time.  Treatment records during any period of active service do not document sleep apnea or related complaints.  

While post-service VA treatment records document sleep troubles generally related to psychiatric symptoms, a March 2011 VA sleep study reflects diagnosis of obstructive sleep apnea.  The Veteran was to start using a CPAP machine.  

In various written statements, the Veteran has offered various contentions as to why he believes that his sleep apnea is related to service.  In his notice of disagreement, the Veteran expressed that his sleep apnea was due to exposure to environmental hazards on the ships on which he served.  On his VA Form 9, the Veteran contended that his sleep apnea is caused or aggravated by his service-connected disabilities, which preclude him from exercise, and subsequent weight gain led to sleep apnea.  

In a December 2014 statement, the  Veteran expressed that breathing abnormalities during his sleep began during active service.  He also argued that he was exposed to asbestos during his ship service.  He submitted an article from a physician in Australia which notes that the physician frequently diagnosed sleep apnea in patients with asbestos disease.  That physician noted that asbestos diseases may precipitate the obstructive sleep apnea by causing weight gain as a result of reduced physical activity exertional dyspnea and chest pain. Other comorbidities often follow with weight gain and including diabetes mellitus type 2, hypertension, ischemic heart disease, and cerebrovascular disease as well as back pain and musculoskeletal problems.

In sum, there is no evidence that the Veteran's current sleep apnea had its onset in service or is otherwise related to service. The service treatment records from the Veteran's periods of active service are silent for related complaints or diagnoses.

There is no indication of sleep apnea in service or until many years thereafter, and the first evidence of the claimed disorder is in 2011. See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and any medical complaints or documentation of a claimed disability is a factor that weighs against a claim for service connection). See 38 C.F.R. § 3.303(b).     

Moreover, none of the VA or private treatment records report indicates a relationship between the Veteran's current sleep apnea and service, to include any exposure to environmental hazards therein such as asbestos, or to his service-connected disabilities.

To the extent that the Veteran relates his sleep apnea to asbestos-related diseases, the record does not reflect diagnosis of asbestos or related disease, and the Veteran is not service-connected for this disorder.    

To the extent that the Veteran advances his own interpretation of his medical condition indicating that his current sleep apnea is related to service, to include his in-service exposures, the Board acknowledges that lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology. See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau). In any event, the probative value of the Veteran's general assertions in this regard is outweighed by the probative value of the evidence outlined above documenting sleep apnea unrelated to service. The Veteran's theories are wholly unsupported by any competent evidence.  

For the foregoing reasons, the preponderance of the evidence is against the claim for service connection for sleep apnea. The benefit-of-the-doubt doctrine is therefore not for application, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Entitlement to service connection for sleep apnea is denied.


REMAND

Upon review of the claims file, the Board believes that additional development on the claim for service connection for erectile dysfunction, as well as entitlement to special monthly compensation for loss of use of a creative organ is warranted.

The Veteran contends that his erectile dysfunction is caused or aggravated by his service-connected disabilities or medications used to treat these disabilities.

While the Veteran was afforded an examination in October 2010 with addendum opinion in November 2010, the examiner only address whether the disability was secondary to the service connected lumbosacral strain-myositis and medications used to treat this disability.  The examiner did not address the Veteran's other service-connected disabilities, which include major depressive disorder, hypertension, and gastroesophageal reflux disease, or any medications used to treat these disabilities.  

For the foregoing reasons, the Board finds the evidence of record inadequate to resolve the claim, and that additional medical opinion is warranted.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should obtain from the VA Medical Center all outstanding, pertinent records of evaluation and/or treatment. The AOJ must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities. All records and/or responses received should be associated with the claims file.

2.  The AOJ should take appropriate steps to send to the Veteran a letter requesting that the Veteran provide sufficient information, and if necessary, authorization, to enable it to obtain any additional evidence pertinent to the claims on appeal.  If the Veteran identifies any other pertinent medical records that have not been obtained, the AOJ should undertake appropriate development to obtain copies of those records.

3.  After the Veteran responds and all available records and/or responses from each contacted entity are associated with the claims file, the Veteran's claims file should be forwarded to an appropriate examiner for opinion on the nature and etiology of the claimed erectile dysfunction.

The examiner provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's erectile dysfunction 1) had its onset in service or is otherwise medically related to service; or 2) was caused by or aggravated (permanently increased in severity beyond the natural progress of the condition) by his service-connected disabilities, to specifically include lumbosacral strain, hypertension, major depressive disorder, and GERD, and any medication used to treat these disabilities.   

If aggravation is found, the examiner should identify the baseline level of severity of the nonservice-connected disability to the extent possible.

The examiner is also advised that the Veteran is competent to report symptoms and treatment, and that his reports must be taken into account, along with the other evidence of record in formulating the requested opinion.

The examiner should set forth all examination findings, along with the complete rationale for any conclusions reached.

4. The AOJ should undertake any additional development deemed warranted.
 
5. Then, AOJ should readjudicate the Veteran's claims. If the benefits sought on appeal are not granted, the Veteran should be provided a Supplemental Statement of the Case and afforded the requisite opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


